Citation Nr: 0947838	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  09-19 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
right ankle arthritis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1945 to March 
1948 and from August 1950 to April 1952.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which, in pertinent part, found that 
new and material evidence had not been submitted to reopen a 
claim for service connection for right ankle arthritis.

The Veteran provided testimony before the undersigned at the 
RO in July 2009.  An October 2009 letter informed the Veteran 
that the Board was not able to produce a written transcript 
of the proceeding and the Veteran elected to request a second 
hearing before the Board at the RO.  Therefore, the claim 
must be remanded in order to schedule and provide the Veteran 
with a new hearing.  38 C.F.R. § 20.717 (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action, on his part, is required.

As final preliminary matters, the Board notes that, in a 
January 2009 notice of disagreement, the Veteran stated that 
he wanted to open a new claim for arthritis of the left ankle 
as well.  During the July 2009 Board hearing, the Veteran 
indicated that he wanted to reopen a claim for residuals of a 
dislocated left fifth finger.  As neither of these issues has 
been adjudicated, they are referred to the RO for appropriate 
action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

The Board was not able to produce a hearing transcript of the 
July 2009 Travel Board hearing.  In a response to the Board's 
October 2009 letter, informing the Veteran of its inability 
to produce a hearing transcript, he requested another Travel 
Board hearing.  38 C.F.R. § 20.717.  Since the RO schedules 
Travel Board hearings, a remand of this matter to the RO is 
warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The Veteran should be scheduled for a 
Board hearing at the RO at the earliest 
available opportunity.  The RO should 
notify the Veteran and his representative 
of the date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2009).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
M. R. VAVRINA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

